Citation Nr: 1754365	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an allergy disorder, to include anaphylaxis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to September 1971, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issue of service connection for an allergy disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is not related to active service, and is not caused or aggravated by service connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection 

In October 2013 the Veteran submitted a claim for service connection for sleep apnea.  The Veteran asserted that he believed his sleep apnea was caused by or related to service.  In a January 2014 rating decision the RO denied the Veteran's claim and the Veteran perfected an appeal as to the issue.  The Board further notes that at his March 2016 hearing he reported that his sleep apnea was also secondary to his service connected PTSD.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's records reflect a diagnosis of sleep apnea diagnosed in 2007.  See January 2017 VA examination.  Accordingly, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The Veteran has claimed that he snored during service, relating such to his current sleep apnea.  See March 2016 Board Hearing transcript p. 14.  However, the Veteran's service treatment records (STRs) are absent complaints of, or treatment for, any sleep disorders or symptoms.  The service enlistment examination in October 1969 noted a normal clinical evaluation.  The STRs were silent for any sleep complaints, treatment, or diagnoses.  The service discharge examination in September 1971 also noted normal clinical evaluation.  Accordingly, there is no in-service diagnosis of sleep apnea.  However, as the Veteran is competent to report what is within his personal knowledge, the Board finds that the Veteran snored during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

The remaining issue, then, is whether the Veteran's sleep apnea is related to his snoring during service.  In January 2017 the Veteran was afforded a VA examination for his sleep apnea.  The examiner noted the Veteran's diagnosis of sleep apnea, but found that the Veteran's sleep disorder was less likely than not caused by or related to his service.  Specifically addressing the Veteran's contentions of snoring in service, the examiner found that the Veteran's snoring was less likely related to his sleep apnea.  He furthermore stated that snoring itself is not in itself sleep apnea, which includes snorting, gasping for air, and stops in breathing.  The examiner noted that even with the Veteran's submitted buddy letters regarding his snoring, this was not evidence of apnea during service.

The Board finds that the most probative evidence of record demonstrates that the Veteran's sleep apnea is not caused or related to his service.  The January 2017 opinion was provided upon thorough review of the Veteran's claims file and examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting explanation for the opinion provided.  The Board thus affords significant probative value to this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

Although the Veteran has asserted that this sleep apnea is related to his snoring during service, the Board finds that he is not competent to provide such an etiological opinion.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  An opinion in this case, however, is not capable of lay observation, as the relationship between potentially related incidents and diagnoses that are related to internal respiratory systems, requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, the criteria for service connection have not been met and the Veteran's claim is denied on a direct basis.

With regard to whether the Veteran can be service connected for sleep apnea on a secondary basis, the Board notes that the Veteran is service connected for PTSD.  The issue is, therefore, whether the Veteran's sleep apnea was either caused or aggravated by this disability.  

At the January 2017 VA examination the examiner found that the Veteran's PTSD did not cause or aggravate his current sleep apnea.  The examiner provided the rationale that medical literature did not show a significant increase in apnea with PTSD or aggravation of apnea by PTSD, despite a significant presence of PTSD and sleep apnea in combat zone veterans.  The literature did not draw a significant, independent statistical causal relationship between PTSD and sleep apnea.  The examiner further made note of the Veteran's increased age and weight.  

In January 2017 the Veteran sought a positive opinion for his sleep apnea from a VA medical professional at the San Diego VAMC.  The medical professional noted that the Veteran attempted to have his sleep apnea related to his service connected PTSD, but found that he did not have the qualifications to render such opinion, despite having read an article which mentioned a correlation between the two.  

The Board finds that the most probative evidence of record demonstrates that the sleep apnea is not caused or aggravated by the service-connected PTSD.  The January 2017 VA opinion was provided upon examination and a review of the relevant medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting explanation for his opinion.  The Board thus accords significant probative value to these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The Board takes note of the January 2017 report by the Veteran's VA medical professional; however, such notation is not accorded significant weight as it is speculative, inconclusive and without supporting rationale.  See Stefl, 21 Vet. App. at 125.  Furthermore, it is not in opposition to the VA examiner's opinion which was that no significant literature links the two disorders.  

To the extent that the Veteran has related his current sleep apnea to his PTSD, he is not competent to provide such etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  This is because the determining the etiology, including causation and aggravation, of an internal medical condition such as sleep apnea, is a complex medical determination for which the Veteran is not qualified.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, any testimony in this regard is outweighed by the specific findings of the VA examiner. 

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for sleep apnea, to include as secondary to PTSD, is denied.


REMAND

With regard to the Veteran's claim for service connection for an allergy disorder, to include anaphylaxis, remand is required to obtain an adequate VA opinion in compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board previously remanded this issue in July 2016 to obtain a VA opinion regarding whether the Veteran's allergy disorder was related to his service.  The Board expressly requested that the examiner provide an opinion whether there was clear and unmistakable evidence that the Veteran's anaphylaxis was not aggravated by service.  The examiner was asked to address the Veteran's October 1969 service treatment record noting a bee allergy, the multiple VA treatment records noting a bee allergy, the Veteran's August 2014 VA examination, and the testimony at the 2016 Board hearing.  

A January 2017 opinion was issued regarding the Veteran's allergic condition.  The examiner indicated that the Veteran's allergy disorder was not affected by his active duty.  The examiner failed to use the proper standard in specifically stating whether the Veteran's allergy disorder clearly and unmistakably was not aggravated by service or whether it was at least as likely as not caused by or related to his service; furthermore, the Veteran failed to address the requested documents of the October 1969 service treatment record noting a bee allergy in addition to the other above listed documents.  Accordingly, remand is required for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's disorder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any anaphylaxis.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is clear and unmistakable (undebatable) that the Veteran's anaphylaxis was not aggravated by military service.

If the answer is that it is not undebatable, then the examiner must provide an opinion regarding whether it is at least likely as not (50 percent or greater probability) that the anaphylaxis had its onset in service or is otherwise caused by service.  

In his or her opinion, the examiner must address the following:  1) the October 1969 service treatment record noting a bee allergy; 2) the multiple VA treatment records noting a bee allergy; 3) the August 2014 VA examination; 4) and testimony at the 2016 Board hearing.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


